PER CURIAM.
Bobby Moore Beene appeals the denial of his petition for writ of habeas corpus. In his petition, he raised seven grounds for relief. The lower court denied the petition on the basis that the claims raised therein had already been considered and denied following a motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3,850. We affirm the lower court’s order as to Grounds I-VI. However, we reverse and remand as to Ground VII because it appears that the lower court failed to address this particular claim, which was not raised in the earlier rule 3.850 motion. On remand, the lower court shall determine whether the claim set forth under Ground VII is cognizable under rule 3.800 and, if so, shall consider it as such.
KAHN, MICKLE and LAWRENCE, JJ., concur.